Citation Nr: 1445205	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from September 1974 to September 1994.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in part, denied the Veteran's claim of entitlement to service connection for a left hip disorder.

In April 2011, a Travel Board hearing was held at the RO before the undersigned.  A transcript from that hearing is included in the claims file.  

In addition to the paper claims file, there is an electronic file associated with the Veteran's claim.  The electronic file does currently contain evidence pertinent to the Veteran's claim, namely VA treatment records dated from 2007 to 2009.

In July 2013, the appellant's submitted evidence directly to the Board.  This evidence included a January 2012 statement from a private physician.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  However, as the case is being remanded, those records will be available for review by the Agency of Original Jurisdiction (AOJ). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The December 2011 Board remand directed the AOJ to obtain all outstanding VA treatment records and associate them with the claims file.  While the July 2012 Supplemental Statement of the Case (SSOC) references VA treatment records dated between March 1998 and December 2011, the evidence of record only includes VA treatment records dated between June 2000 and August 2009.  In addition, no radiology reports have been included in the evidence of record.  VA treatment records indicate that x-rays of the appellant's left hip were taken on several occasions, including on August 22, 2002, and that magnetic resonance imaging (MRI) of the left hip was accomplished in 2002, but the associated reports are not included in the evidence of record.  On remand, all outstanding VA treatment records should be associated with the claims file, including any stored in "Vista Imaging".  

Written statements from a private orthopedic surgeon, dated in April and July of 2011, and January of 2012, contain opinions that the appellant's left hip pathology is related to an in-service weightlifting injury and to physical fitness activities.  However, the private doctor did not provide a rationale for his opinion regarding the appellant's left hip pathology.  

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; in particular, the private orthopedic surgeon needs to provide a rationale as to why the left hip arthritis diagnosed in February 1998, and/or the later diagnosis of avascular necrosis (AVN) had its onset in-service or within one year of the appellant's service separation on September 30, 1994.   On remand, this private physician should be contacted and requested to provide clarification as to these questions.  In addition, all outstanding medical records from this physician should be obtained and added to the appellant's file, to include all imaging reports.

The appellant was afforded a VA medical examination by a physician's assistant in June 2012.  The examiner stated that the appellant's diagnosis of DDD [sic] of the hip status post hip replacement occurred in 2007.  However, review of the evidence of record indicates that the appellant had a diagnosis of left hip degenerative arthritis in February 1998, and that he had a diagnosis of left hip AVN prior to October 2000.  The examiner never discussed whether those findings could be etiologically related to service - particularly in light of the appellant's statements that he experienced groin pain during his last few years of active duty.  The examiner also did not address whether or not said arthritis and/or AVN could have begun in service or within one year of service separation.  In addition, the examiner never addressed whether or not the appellant's left hip pathology was caused by, or aggravated by, any of his service-connected disabilities of his lower extremities (lumbar spine; right knee and foot; left ankle).  On remand, a medical opinion on those points should be obtained from a VA orthopedist.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is again REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Obtain all outstanding VA treatment records, to include all radiology reports and "Vista Imaging" records, and associate them with the evidence of record.  In particular, obtain VA treatment records dated between 1998 and 2000.

3.  Obtain all outstanding records from Dr. Haidukewych, including all radiology reports, and associate them with the evidence of record.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  Contact Dr. Haidukewych and ask him the following questions:

	a. What was the onset date for the Veteran's left hip arthritis?
	b. What was the onset date for the Veteran's AVN?
	c. What is the significance of the Veteran's complaint of continued groin pain vis-à-vis his left hip arthritis and/or AVN?
	d. What do the radiology reports of record indicate about the onset date of the left hip pathology?
	e. What is the rationale for his statements that the Veteran's current left hip pathology is related to weightlifting or physical fitness activities in service?

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an orthopedist or orthopedic surgeon in order to determine the nature, onset date and etiology of the Veteran's claimed left hip disorder(s).  

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the reviewing physician does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any left hip pathology found.  

In assessing the relative likelihood as to origin, etiology and onset date of the arthritis and AVN, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that each claimed disorder is causally or etiologically related to the Veteran's service from September 1974 to September 1994, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

The reviewing physician must also state whether it is at least as likely as not that the left hip arthritis and/or the AVN existed within one year from September 30, 1994.

The reviewing physician must discuss the clinical significance of the Veteran's treatment for a bilateral thigh strain in December 1988, his report of continued groin pain, and his treatment post-service for left hip arthritis and AVN beginning in February 1998 (approximately three-and-a-years after service separation), to include the severity at time of diagnosis.

If the reviewing physician concludes that the appellant's left hip pathology did not have its onset in service or within one year of September 30, 1994, the doctor must consider the information in the claims file to provide an opinion as to the following:

	a. whether, based on what is medically known about causes or possible causes of arthritis and AVN, it is at least as likely as not that these conditions were caused by the Veteran's service-connected back, knee, ankle or foot disabilities as opposed to some other factor or factors.  
	b. whether, based on what is medically known about the clinical course and progression of arthritis and AVN, it is at least as likely as not that the Veteran's service-connected back, knee, ankle or foot disabilities aggravated, contributed to, or accelerated his left hip pathology.  
	c. if the Veteran's service-connected disabilities aggravated, contributed to, or accelerated his left hip pathology, to what extent, stated in terms of a percentage, did it so contribute as compared to the natural progress of the pathology itself or as opposed to other possible contributing factors.

A rationale must be provided for all opinions expressed. 

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed left hip pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  If the reviewing physician concludes that an examination of the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination.

8.  Upon receipt of the VA reviewer's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

9.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claim.  Ensure that all theories of service connection are considered.

10.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

